Citation Nr: 0735074	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-21 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to an initial disability rating in excess of 10 
percent for actinic keratosis with excision of squamous cell 
carcinoma.

Entitlement to an initial disability rating in excess of 
10 percent for left knee arthritis.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had in excess of 29 years active service between 
September 1940 and his retirement in July 1970.

In a May 2007 written statement, the veteran appears to be 
filing a claim for entitlement to service connection for 
post-traumatic stress disorder.  This new claim is referred 
to the RO for appropriate action.  Additionally, in multiple 
submissions, he makes reference to heart disease, although he 
has not explicitly filed a claim for service connection.  
This issue is referred to the RO for clarification and any 
other appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

A large quantity of medical evidence has been added to the 
claims file after the most recent adjudication by the RO.  
Thus, the RO has not had the chance to perform an initial 
review of this new evidence.  To avoid possible prejudice to 
the veteran or his appeals, a remand is required for the RO 
to review the newly-submitted medical evidence.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The evidence shows that the veteran receives on-going medical 
treatment at Keesler Medical Center.  The most recent medical 
records available for review in the claims file are dated in 
2006.  It would be helpful to obtain the most current records 
for review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
medical treatment afforded to the veteran 
at the Keesler Medical Center since 2006, 
which are not contained in his claims 
file for inclusion in the file.

2.  After performing an initial review of 
the newly-obtained records and the 
records submitted by the veteran since 
the May 2006 Supplemental Statement of 
the Case was issued, the RO should 
accomplish any additional evidentiary or 
procedural development which may be 
necessary at this point, to include 
obtaining VA examinations, if needed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if he chooses to appoint 
one, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

